PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D,949,432
Issue Date:   Apr 19, 2022
Application No. 29/714,653
Filing or 371(c) Date: Nov 25, 2019
Attorney Docket No.   IP-1916-US-DES
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision in response to the petition filed April 26, 2022, which is being treated as a request for Certificate of Correction under 37 CFR 1.182, to correct the inventor’s name by way of a Certificate of Correction. 

The petition is GRANTED.

It is noted that the present petition was improperly treated under 1.322 and/or 1.323, rather than an appropriate petition under 37 CFR 1.182 to correct the name of the joint inventor.  The requested Certificate of Correction issued on June 7, 2022, however, a decision had not been rendered and the Office record was not updated.  The present decision ratifies the premature action.  Accordingly, a new Certificate of Correction will not be issued in response to the petition.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735. 


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET